Title: To Benjamin Franklin from the Marquis de Lafayette, 2 November 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Havre 2d. November 1779
With a trüe satisfaction I have seen that the Royal influence in the irish parliament, fell very short of Ministerial expectations, and that some patriots Begin to speack a Bold language, and mention the Blessed words of independency and the Rights of Mankind— In the eyes of people that would be strangers to parliamentary Barking, such Speeches would be mistaken for a certain Signal of what they Call at St. james a Rebellion— However far I may be from earnestly Conceiving so sanguine hopes, I can’t help being heartly Rejoic’d with such an oppening of the session— The injures ireland has hitherto suffered, Its Commercial interests that are totally opposite to those of English sea-towns, the happy circumstance of theyr having troops on foot, the war Betwen france and great Britain, the exemple and Patronage of America, and the Blundering Tyrrannical Measures of our friend George the third, Are inducements that May Bring ireland to the sense of what they Can, and what they ought to do.
I want very Much, My dear Sir, to know your opinion upon a point which from My zeal to the Common Cause, and my principles on the Right of Mankind, you may judge very interesting for me— Do you Believe that a firm Reconciliation will take place Betwen these two parts of the British Empire? — Do you on the Contrary entertain hopes that the Revolution will be soon Ripe Enough?— Are you of opinion that We ought to pursue the Same Measures that had been entered upon in the Course of last summer?

I am not very found of seeing dukes and other lords at the head of the Business— Nobility is But an insignificant kind of people for Revolutions— they have no notions of Equality Betwen men, they want to govern, they have too much to loose— Good presbiterian farmers would go on with more spirit than all the Noblemen of Ireland— Don’t you think I am Right in this opinion?
By the News papers I see that Cunningam is going to be Exchang’d— Retaliation would teach politeness and humanity to these gentlemen, ten times better than the Remorse of theyr consciences or the speeches of theyr patriots.
The Conduct of the danes towards us seems to be dirty enough— I can’t help being angry with them, As far as one may feel anger against those one dispises— The time will come where the [they] may court the favor of the United States, who, I hope, will for a while consider themselves as not independant for them— In the mean while jones may By the way take some little Revenge on them, that will not be worth being Considered By Nations.
With a great impatience I waït for News from home and Beg you to forward me Any that May Come to hand.
With the most perfect Regard, and affection I have the honor to be Dear Sir Your most obedient humble servant
Lafayette
My Best Compliments waït on Mr. J.H. Franklin
 Notation: La Fayette 2 Nov 79
